Exhibit 10.1

 

AMENDMENT NO. 1 TO

LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 1 dated as of July 22, 2005 TO LOAN AND SECURITY AGREEMENT among
SILICON VALLEY BANK (“Bank”), 3D SYSTEMS CORPORATION, a Delaware corporation
(the “Company”), and its Subsidiary, 3D SYSTEMS, INC., a California corporation
(“3D California;” the Company and 3D California being herein individually
referred to as a “Borrower” and collectively referred to herein, jointly and
severally, as the “Borrowers”), joined in for the purposes of Sections 17 and 18
of this Amendment by (i) 3D HOLDINGS LLC, a Delaware limited liability company,
(ii) 3D SYSTEMS ASIA PACIFIC LIMITED, a California corporation, and (iii) 3D
CAPITAL CORPORATION, a California corporation (each individually being herein
individually referred to as a “Guarantor” and collectively referred to herein,
jointly and severally, as the “Guarantors”).

 

WITNESSETH:

 

WHEREAS, the Bank and the Borrowers are parties to a Loan and Security Agreement
dated as of June 30, 2004 (the “Credit Agreement”) and the other Loan Documents
provided for in the Credit Agreement;

 

WHEREAS, the parties desire to amend certain provisions of the Credit Agreement
as set forth in this Amendment;

 

WHEREAS, the Guarantors have guaranteed the Obligations of the Borrowers
pursuant to the Guaranties; and

 

WHEREAS, terms used herein in capitalized form that are not defined herein are
used herein as defined in the Credit Agreement;

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1.  Effective Date.  The amendments to the Credit Agreement set forth
herein shall be effective as of June 30, 2005 (the “First Amendment Effective
Date”).

 

Section 2.  Closing Fee.  Borrowers shall pay a closing fee in the amount of
$18,750 which shall be fully earned and due and payable promptly after the
execution of Amendment No. 1 to Loan and Security Agreement, dated as of
July 22, 2005.

 

Section 3.  Financial Statements, Reports, Certificates.  Section 6.2(a)(vi) of
the Credit Agreement shall be and is amended as of the First Amendment Effective
Date to read in its entirety as follows:

 

“(vi) as soon as available but no later than 60 days after the end of each
fiscal year, the Company’s financial projections for the upcoming year and,
following

 

--------------------------------------------------------------------------------


 

approval thereof by the Company’s Board of Directors, written notice of such
approval together with a description of any material deviations from the
projections delivered to the Bank;”

 

Section 4.  Location of Inventory and Equipment.  Section 6.6 of the Credit
Agreement shall be and is amended as of the First Amendment Effective Date to
read in its entirety as follows:

 

“6.6  The Company and its domestic Subsidiaries may relocate assets in the
ordinary course of business, which assets are located, as of the First Amendment
Effective Date, primarily at the locations identified on Schedule 6.6; provided,
however, that: 

 

“(a)  The Company will, and will cause its domestic Subsidiaries to, with
respect to any asset having a then current book value of $500,000 or more,
provide the Bank with written notice of any change in the location of any such
asset either prior to or promptly following any such change; provided that no
such notice shall be required if such change is related to any transfer of
assets between locations identified on Schedule 6.6 or assets in-transit to
account debtors;

 

(b)  Notwithstanding (a) above, the Company will, and will cause its domestic
Subsidiaries to, provide the Bank with prompt written notice if, at any time
prior to the Revolving Maturity Date, the aggregate value of all assets owned by
the Borrowers or any of their domestic Subsidiaries that are then located at the
premises of all Outsource Suppliers or any other Persons collectively shall
exceed $5,000,000 in then current book value; and

 

(c) The Company will give the Bank ten (10) Business Days prior written notice
of any change in the chief executive office of the Company or any domestic
Subsidiary, which chief executive office is, as of the First Amendment Effective
Date, identified on Schedule 6.6(b).”

 

Section 5.  Primary Accounts.  The first sentence of Section 6.7 of the Credit
Agreement shall be and is amended as of the First Amendment Effective Date to
read in its entirety as follows:

 

“The Borrowers will maintain their primary operating accounts with the Bank.”

 

Section 6.  Financial Covenants.  Sections 6.8 (ii),  6.8(iv) and 6.8(v) of the
Credit Agreement shall be and each is deleted in its entirety as of the First
Amendment Effective Date and a new Section 6.8 (ii) will be added to the Credit
Agreement pursuant to Section 7 below.

 

--------------------------------------------------------------------------------


 

Section 7.  Adjusted Total Liabilities/Tangible Net Worth Ratio.  The new
Section 6.8(ii) of the Credit Agreement shall read as follows as of the First
Amendment Effective Date:

 

“(ii)  Adjusted Total Liabilities/Tangible Net Worth Ratio.  (A)  As of 
June 30, 2005 and September 30, 2005, a ratio of (w) Total Liabilities less
Subordinated Debt to (x) Tangible Net Worth of not more than 2.50 to 1:00 and
(B) as of December 31, 2005 and the last day of each calendar quarter
thereafter, a ratio of (y) Total Liabilities less Subordinated Debt to (z)
Tangible Net Worth, of not more than 2.00 to 1.00.”

 

Section 8.  EBITDA Covenant.  Section 6.8 of the Credit Agreement shall be and
is amended as of the First Amendment Effective Date by adding thereto the
following clause (iii):

 

“(iii)  Minimum EBITDA Covenant.  EBITDA for the most recent Test Period of not
less than (x) $13,000,000 for the Test Period ended June 30, 2005, (y)
$15,000,000 for the Test Period ending September 30, 2005, and (z) $18,000,000
for each Test Period ending on and after December 31, 2005.”

 

Section 9.  Dispositions.

 

(a)  Clause (i) of Section 7.1 of the Credit Agreement shall be and is amended
as of the First Amendment Effective Date to read in its entirety as follows:

 

“(i)  of Inventory in the ordinary course of business, including without
limitation sales of inventory to each of the Outsource Suppliers,”

 

(b)  Clause (iv) of Section 7.1 of the Credit Agreement shall be and is amended
as of the First Amendment Effective Date to read in its entirety as follows:

 

“(iv)  between the Company and any Subsidiary thereof or between Subsidiaries,
in each case in the ordinary course of business;”

 

Section 10.  Mergers or Acquisitions.  Section 7.3 of the Credit Agreement shall
be and is amended as of the First Amendment Effective Date to read in its
entirety as follows:

 

“Merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the Stock or property of
another Person, except (A) where (i) no Event of Default has occurred and is
continuing or would result from such action, (ii) after giving pro forma effect
to such transaction on a consolidated basis determined as if such transaction
had been consummated on the first day of the most recently ended Test Period,
the Company would be in compliance with Section 6.8, (iii) a Borrower or one of
its Subsidiaries is the

 

--------------------------------------------------------------------------------


 

surviving entity after any such transaction has been consummated and, in the
case of a transaction involving a Borrower or Guarantor, the surviving entity
has assumed the Obligations of the corresponding Borrower or Guarantor pursuant
to documentation reasonably acceptable to Bank, and (iv) the security interests
of Bank, if any, have attached to the domestic assets of the surviving entity,
unless both parties to the subject transaction were foreign Subsidiaries; (B) in
connection with an acquisition or merger that constitutes a Permitted
Investment; and (C) any Subsidiary may merge into or consolidate with a Borrower
or another directly or indirectly wholly owned Subsidiary of the Company.”

 

Section 11.  Distributions and Investments.  Section 7.6 of the Credit Agreement
shall be and is amended as of the First Amendment Effective Date to read in its
entirety as follows:

 

“(a)  Directly or indirectly acquire or own any Person, or make any Investment
in any Person, other than Permitted Investments, or permit any of its
Subsidiaries to do so. 

 

(b)  Pay any dividends or make any distribution or payment on or in respect of
its Stock or redeem, retire or purchase any Stock, except that provided no Event
of Default has occurred, is continuing or would exist after giving effect to any
of the following, the Company may:

 

(i) repurchase Stock from former employees, consultants or directors of the
Company under the terms of applicable repurchase agreements or restricted Stock
plans;

 

(ii) make distributions or pay dividends solely in the Stock of the Company or a
Subsidiary;

 

(iii) repurchase Stock or outstanding Stock options so long as the funds for
such repurchases are derived from the proceeds of substantially concurrent Stock
or convertible securities issuances;

 

(iv) redeem Stock pledged as collateral for loans to employees outstanding as of
the Effective Date;

 

(v) pay dividends and distributions made by any of Borrower’s Subsidiaries to
the holders of its Stock;

 

(vi) repurchase Stock in connection with the exercise of Stock options or Stock
appreciation rights so long as the consideration for such repurchases is not
cash;

 

(vii) repurchase Stock in order to allow the seller of such Stock to pay
withholding tax obligations arising out of the purchase of such Stock;

 

--------------------------------------------------------------------------------


 

(viii) repurchase fractional shares resulting from Stock splits, dividends or
purchases of businesses otherwise permitted herein; and

 

(ix) pay cash dividends required to be paid to holders of Series B Preferred
Stock.

 

(c)  The Company shall be permitted to make Permitted Cash Distributions. 

 

(d)  Notwithstanding the foregoing, the Company may redeem its Series B
Preferred Stock at any time or from time to time so long as (i) no Event of
Default then exists or would result after giving effect to such redemption and
(ii) after giving pro forma effect to such redemption on a consolidated basis,
the Company would be in compliance with Section 6.8.”

 

Section 12.  Subordinated Debt.  The proviso to Section 7.8 of the Credit
Agreement shall be and is amended as of the First Amendment Effective Date to
read in its entirety as follows:

 

“provided, however, that, notwithstanding any other provision of this Agreement,
the Company may at any time and from time to time redeem all or any portion of
its Subordinated Debt outstanding on June 30, 2005 so long as (i) no Event of
Default then exists or would result after giving effect to such redemption and
(ii) after giving pro forma effect to such redemption on a consolidated basis,
the Company would be in compliance with Section 6.8.”

 

Section 13.  Definitions.   The following amendments shall be and each is made
to Section 13.1 of the Credit Agreement as of the First Amendment Effective
Date:

 

(a)  Acquired Entity shall be and is defined as follows:

 

“‘Acquired Entity’ shall mean any Person acquired in a Permitted Acquisition.”

 

(b)  The definition of “Adjusted Tangible Assets” shall be and is deleted from
the Credit Agreement.

 

(c)  Consolidated Interest Expense shall be and is defined as follows:

 

“‘Consolidated Interest Expense’ for any period shall mean total interest
expense (including amounts properly attributable to interest with respect to
capital leases in accordance with GAAP and amortization of debt discount and
debt issuance costs) of the Company and its Subsidiaries on a consolidated basis
for such period.”

 

--------------------------------------------------------------------------------


 

(d)  The definition of “Domestic Tangible Assets” shall be and is deleted from
the Credit Agreement.

 

(e)  EBITDA shall be and is defined as follows:

 

“‘EBITDA’ for any period shall mean the consolidated net income (or loss) of the
Company and its Subsidiaries for such period, adjusted by adding thereto (or
subtracting in the case of a gain) the following amounts to the extent deducted
or included, as applicable, when calculating consolidated net income (loss)
(a) Consolidated Interest Expense, (b) provisions for income taxes, including
without limitation any adjustment to valuation allowances for deferred taxes,
(c) any extraordinary gains or losses, (d) gains or losses from sales of assets
(other than from sales of inventory in the ordinary course of business), (e) all
depreciation and amortization, (f) all non-cash equity compensation expense,
including without limitation all such expense as is incurred pursuant to
Statement of Financial Accounting Standards No. 123(R), and all non-cash
contributions or accruals to or with respect to deferred profit-sharing or
compensation plans, (g) any non-cash gains or losses resulting from the
cumulative effect of changes in accounting principles, and (h) any non-cash
charges incurred by the Company or any of its Subsidiaries on or after the First
Amendment Effective Date and on or prior to the Revolving Maturity Date in
connection with any restructuring or any asset revaluation; provided that there
shall be included in such determination for such period all such amounts
attributable to (x) any Acquired Entity acquired during such period pursuant to
a Permitted Acquisition and (y) any Permitted Venture in which an Investment has
been made during such period to the extent that the results of operations of
that Permitted Venture are required to be consolidated with those of the Company
in accordance with GAAP, in each case to the extent that such Acquired Entity or
Permitted Venture has not been subsequently sold or otherwise disposed of during
such period, for the portion of such period prior to the consummation of such
Permitted Acquisition or Permitted Venture, as the case may be; provided further
that any amounts added to consolidated net income pursuant to clause (f) above
for any period shall be deducted from consolidated net income for the subsequent
period, if any, in which such amounts are paid in cash by the Company or any of
its Subsidiaries.”

 

(d)  First Amendment Effective date shall be and is defined as follows:

 

“‘First Amendment Effective Date’ shall mean June 30, 2005.

 

(e)  Outsource Supplier shall be and is defined as follows:

 

“‘Outsource Supplier’ shall mean any Person that is engaged by the Company or
any of its Subsidiaries to supply equipment, materials or

 

--------------------------------------------------------------------------------


 

other products to the Company or any of its Subsidiaries for resale to customers
of the Company or any of its Subsidiaries.”

 

(f)  Permitted Acquisition shall be and is defined as follows:

 

“‘Permitted Acquisition’ shall mean an acquisition that complies with
Section 7.3.”

 

(g)  Permitted Cash Distribution shall be and is defined as follows:

 

“‘Permitted Cash Distribution’ shall mean a dividend or distribution declared or
paid in cash on or in respect of the Common Stock, par value $0.001 per share,
of the Company; provided that (a) no Event of Default exists or would result
from the declaration or payment of such dividend or distribution and (b) after
giving pro forma effect to such dividend or distribution on a consolidated
basis, the Company would be in compliance with Section 6.8.”

 

(h)  Clause (i) of the definition of Permitted Indebtedness shall be and is
amended as of the First Amendment Effective Date to read in its entirety as
follows:

 

“(i) Indebtedness to trade creditors incurred in the ordinary course of
business, including without limitation obligations of the Company or its
Subsidiaries to purchase assembled equipment from the Outsource Suppliers;”

 

(i)  Clause (k) of the definition of Permitted Indebtedness shall be and is
amended to read in its entirety as follows:

 

“(k)  Indebtedness incurred by Subsidiaries that are not Borrowers or Guarantors
for working capital purposes, including in connection with the administration of
the cash management system of the Company and its Subsidiaries, and guarantees
of such Indebtedness by a Borrower, so long as the net Indebtedness incurred by
such Subsidiaries in respect thereof does not exceed $5,000,000 or its foreign
currency equivalent at any one time outstanding, any such foreign currency
equivalent to be determined in accordance with GAAP as of the end of the most
recently completed calendar quarter; and”

 

(j)  The definition of Permitted Investments shall be and is amended by
replacing clauses (e) and (f) thereof with the following:

 

“(e)  Permitted Acquisitions;

 

“(f)  Permitted Ventures;”

 

--------------------------------------------------------------------------------


 

(k)  Clause (l) of the definition of Permitted Investments shall be and is
amended as of the First Amendment Effective Date to read in its entirety as
follows:

 

“(l) Investments, including any such Investment made in an Outsource Supplier,
consisting of progress payments or extensions of credit in the nature of
accounts receivable, prepaid royalties or notes receivable arising from the sale
or lease of goods;”

 

(l)  Permitted Venture shall be and is defined as follows:

 

“‘Permitted Venture’ means an Investment made in cash in any Person (other than
a Permitted Acquisition); provided that (a) no Event of Default exists or would
result from the making of such Investment and (b) after giving pro forma effect
to such Investment on a consolidated basis, the Company would be in compliance
with Section 6.8.”

 

(m)  The definition of the term Responsible Officer shall be and is amended to
read in its entirety as follows:

 

“‘Responsible Officer’ is each of the Chief Executive Officer, the President,
the Chief Financial Officer and the Controller of the Company.”

 

(n)  The definition of the term Revolving Maturity Date shall be and is amended
to read in its entirety as follows:

 

“‘Revolving Maturity Date’ is July 1, 2007.”

 

(o)  Test Period shall be and is defined as follows:

 

“‘Test Period’ shall mean the four consecutive calendar quarters ending on the
date as of which a determination is to be made, in each case taken as one
accounting period.”

 

(p)  The definition of “TNW Additions” shall be and is deleted from the Credit
Agreement.

 

Section 14.  LIBOR Rate Margin.  The definition of “LIBOR Rate Margin” set forth
in the Libor Supplement to the Credit Agreement shall be and is amended as of
the First Amendment Effective Date to read in its entirety as follows:

 

“‘LIBOR Rate Margin’ means 225 basis points (2.25%).”

 

Section 15.  Form of Compliance Certificate.  The form of the Compliance
Certificate set forth as Exhibit C to the Credit Agreement shall be and is
amended as of

 

--------------------------------------------------------------------------------


 

the First Amendment Effective Date to read in its entirety as set forth in
Exhibit A to this Amendment.

 

Section 16.  Representations and Warranties of the Borrowers.  The Borrowers
represent and warrant that the representations and warranties set forth in
Section 5 of the Credit Agreement are true and correct in all material respects
as of the First Amendment Effective Date.

 

Section 17.  Consent of the Guarantors.  Each of the undersigned Guarantors has
executed an Unconditional Guaranty (each a “Guaranty”)  in favor of Bank
respecting the obligations of each Borrower owing to Bank.  The Guarantors
hereby consent to the amendments to the Credit Agreement set forth in this
Amendment and each Guarantor agrees that nothing in its Guaranty obligates Bank
to notify it of any changes in the financial accommodations made available to
the Borrowers and no requirement to so notify it in the future shall be implied
by the execution of this Amendment.

 

Section 18.  Effect on the Loan Documents.  Except to the extent that the
provisions of the Credit Agreement are expressly amended by the terms and
conditions of this Amendment, the covenants, terms and conditions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their terms.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment pursuant to due
authorization as of the date first set forth above.

 

 

BORROWERS:

 

 

 

 

3D SYSTEMS CORPORATION

 

 

 

 

By

     /s/ Fred R. Jones

 

 

 

Name: Fred R. Jones

 

 

Title: Vice President and Chief Financial
Officer

 

 

 

 

3D SYSTEMS, INC.

 

 

 

 

By

     /s/ Fred R. Jones

 

 

 

Name: Fred R. Jones

 

 

Title: Vice President and Chief Financial
Officer

 

 

 

 

GUARANTORS:

 

 

 

 

3D HOLDINGS LLC

 

 

 

 

 

 

By

     /s/ Robert M. Grace, Jr.

 

 

 

Name: Robert M. Grace, Jr.

 

 

Title: Vice President, General Counsel
and Secretary, on behalf of 3D
Systems Corporation as Manager
of 3D Holdings LLC

 

 

 

 

3D SYSTEMS ASIA PACIFIC LIMITED

 

 

 

 

 

 

By

     /s/ Robert M. Grace, Jr.

 

 

 

Name: Robert M. Grace, Jr.

 

 

Title: Vice President and Secretary

 

 

 

 

3D CAPITAL CORPORATION

 

 

 

 

 

 

By

     /s/ Robert M. Grace, Jr.

 

 

 

Name: Robert M. Grace, Jr.

 

 

Title: Vice President and Secretary

 

Amendment No. 1 to Loan and Security Agreement

S-1

 

--------------------------------------------------------------------------------


 

 

 

 

 

BANK:

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

By

     /s/ Bob Muller

 

 

 

Name: Bob Muller

 

 

Title: Sr. Relationship Manager

 

Amendment No. 1 to Loan and Security Agreement

S-2

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

 

TO:

 

SILICON VALLEY BANK

 

 

 

FROM:

 

3D Systems Corporation

 

 

26081 Avenue Hall

 

 

Valencia CA 91355

 

The undersigned authorized officer of 3D Systems Corporation (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank, as amended (the “Agreement”), (i) Borrower is in
complete compliance for the period ending                       , 200__  with
all required covenants except as noted below and (ii) all representations and
warranties in the Agreement are true and correct in all material respects as of
the date of this certificate.  In addition, the undersigned authorized officer
of Borrower certifies that Borrower and each Subsidiary (i) has timely filed all
required tax returns and paid, or made adequate provision to pay, all material
taxes, except those being contested in good faith with adequate reserves under
GAAP and (ii) does not have any legal actions pending or threatened against
Borrower or any Subsidiary which Borrower has not previously notified in writing
to Bank. Attached are the required documents supporting the certification.  The
Officer certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes.  The Officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

 

 

Quarterly financial statements + CC

 

Quarterly within 45 days

 

Yes

 

No

 

Annual (Audited)

 

FYE within 90 days

 

Yes

 

No

 

Annual Projections

 

Within 60 days after FYE

 

Yes

 

No

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

Maintain on a Quarterly Basis:

 

 

 

 

 

 

 

 

 

Minimum Quick Ratio (Adjusted):

 

 

 

 

 

 

 

 

 

At all times on or after 6/30/05

 

1.00:1.00

 

[    ]:1.00

 

Yes

 

No

 

 

3

--------------------------------------------------------------------------------


 

Adjusted Total Liabilities to Tangible
Net Worth:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On or before 9/30/2005

 

2.50:1.00

 

[    ]:1.00

 

Yes

 

No

 

At all times on or after 12/31/2005

 

2.00:1.00

 

[    ]:1.00

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

EBITDA:

 

 

 

 

 

 

 

 

 

Test Period Ended 6/30/05

 

$

13,000,000

 

 

 

Yes

 

No

 

Test Period Ended 9/30/05

 

$

15,000,000

 

 

 

Yes

 

No

 

Test Periods Ended on or after

 

$

18,000,000

 

 

 

Yes

 

No

 

12/31/05

 

 

 

 

 

 

 

 

 

 

Borrower has operating accounts located only at the following institutions:

 

Has Borrower filed any new Copyright applications?

 

Yes / No

 

Registered
Copyrights:

 

 

BANK USE ONLY

 

 

 

 

 

 

 

 

Received
by:

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Compliance Status:

Yes

No

 

4

--------------------------------------------------------------------------------


 

Comments Regarding Exceptions:  See Attached.

 

Sincerely,

 

3D Systems Corporation

 

 

 

 

SIGNATURE

 

 

 

 

 

TITLE

 

 

 

 

 

DATE

 

 

5

--------------------------------------------------------------------------------